The Honorable Robert "Bob" Grant State Representative, 2nd District State Capitol, Room 273-W Topeka, Kansas  66612
Dear Representative Grant:
You ask what county officer is responsible for keeping an ongoing account of the county budget, including such duties as reporting what the county budget is at the beginning of each year and what is credited against each budget item monthly.  You also ask who is responsible for developing an annual budget report for a county at the end of the fiscal year.  Finally, you inquire whether those duties are set forth in statute or whether they are left to the discretion of the county governing body.
K.S.A. 19-229 gives each board of county commissioners exclusive control over all county expenditures.   K.S.A. 19-212 Second
empowers the board at any meeting:
  "To examine and settle all accounts of the receipts and expenses of the county, and to examine and settle and allow all accounts chargeable against the county. . . ."
The board is required "to allow monthly . . . any and all claims against the county. . . ."1 The statutes also mandate that the board publish either monthly or quarterly an itemized statement or summary of expenditures from each fund and the cash balance of each fund at the beginning and close of the month or quarter.2  The board is further required by statute to publish an annual financial statement.3
In addition to the statutory responsibilities of the board of county commissioners concerning the county budget, the county clerk is required to "sign all orders issued by the board for the payment of money . . ."4 and "to preserve and file all accounts acted upon by the board, with their action thereon. . . ."5
The clerk must also "keep a book in which he shall keep the receipts and expenditures of his county . . ."6 and "designate, upon every account which shall be audited and allowed by the board, the amount so allowed. . . ."7
The county treasurer is also required by statute to perform various duties regarding the county budget.
  "It shall be the duty of the county treasurer to receive all moneys belonging to the county, from whatsoever source they may be derived, and all other moneys which are by law directed to be paid to him or her. . . .  All money received by him or her for the use of the county shall be paid out by him or her only on the orders of the board of commissioners. . . ."8
The treasurer is required to "keep a just and true account of the receipts and expenditures of all moneys which shall come into his hands by virtue of his office," and to keep his books open for inspection by the board of county commissioners.9  The treasurer must also make quarterly statements showing the amount in the different funds of the treasury.10
The Legislature has provided a system of checks and balances between the county clerk and the county treasurer.  K.S.A. 19-511
provides that the treasurer "shall take duplicate receipts for all moneys, warrants, orders or other evidences of indebtedness paid out by him in his official capacity, and forthwith file one of such duplicates with the county clerk." The county treasurer is also required to make a duplicate ticket of bank deposits and file the duplicate with the county clerk.11  The board of county commissioners is required to "examine the county orders returned by the county treasurer, by comparing each order with the record of orders in the clerk's office. . . ."12
In 1996, the Legislature enacted statutes allowing a board of county commissioners to establish the position of county administrator, who is statutorily required to present an annual recommended operating budget for review, revision and adoption by the board of county commissioners and to monitor and provide regular reports to the board of county commissioners concerning adherence by county departments to the budget.13
The district court of the judicial district in which a county is located may appoint a county auditor in counties with populations between 40,000 and 60,000.14  The district court must appoint a county auditor for counties with populations over 80,000.15  A county auditor is required to audit all claims presented to or claimed against the county which are certified to the auditor by the county clerk each month.16
In counties between 40,000 and 60,000, the auditor's report is presented to the board of county commissioners by the county clerk for the board's confirmation or disallowance of claims.17
The auditor is required to deposit a copy of the monthly audit report with the county treasurer, and the treasurer "shall not pay any warrant or endorse the same in any manner, the amount of which has not been authorized by said report of the auditor."18
K.S.A. 19-612 requires the auditor to make a report annually to the board of county commissioners "stating . . . the total amount of claims allowed by him during the year. . . ." It also requires the auditor to "make an estimate . . . of the amount of money required, in his judgement, to be raised by taxation for the next ensuing year for county purposes . . ." and to report that to the board of county commissioners.19  The auditor is required to examine the books of the treasurer once every two months and report those results to the board of county commissioners.20
Further, the auditor must examine the sheriff's books quarterly and report the result to the county treasurer.21
In counties between 80,000 and 300,000, the auditor is required to keep records showing the assets and outstanding indebtedness of the county, along with the receipts and disbursements, and to make a detailed annual report to the board of county commissioners.22
Additionally, the auditor must present a budget showing the amount of money required to be raised by taxation for the next year for county purposes.23  The auditor must also examine the accounts of the county treasurer at least once in three months24 and must examine the books of all county officers who receive money and report those findings to the board of county commissioners.25
In conclusion, the board of county commissioners, assisted by the county clerk and county treasurer, is responsible for keeping an ongoing account of the county budget and for developing an annual budget report at the end of the fiscal year.  Some counties may have a county administrator, auditor or controller who are statutorily required to perform certain duties concerning the county budget.  Although the duties of the county clerk, treasurer, administrator, auditor and controller are set forth in statutes, the board of county commissioners is given exclusive control over all county expenditures and discretion to require additional duties of those county officials who oversee the county budget.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Donna M. Voth Assistant Attorney General
CJS:JLM:DMV:jm
1 K.S.A. 19-208.
2 K.S.A. 19-228.
3 K.S.A. 19-227.
4 K.S.A. 19-305 fourth.
5 K.S.A. 19-305 fifth.
6 K.S.A. 19-311.
7 K.S.A. 19-306.
8 K.S.A. 19-506.
9 K.S.A. 19-507.
10 K.S.A. 19-520.
11 K.S.A. 19-531.
12 K.S.A. 19-226.
13 L. 1996, Ch. 68, §§ 3 through 5 (codified at K.S.A. 1998 Supp. 19-3a02 through 19-3a04).
14 K.S.A. 19-601.
15 K.S.A. 19-620; 19-630.
16 K.S.A. 19-605, 19-622.
17 K.S.A. 19-608
18 Id.
19 K.S.A. 19-612.
20 K.S.A. 19-616.
21 K.S.A. 19-617.
22 K.S.A. 19-623.
23 Id.
24 K.S.A. 19-624.
25 K.S.A. 19-625.